DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant elected with traverse Group II and Species B (figure 2) in the reply filed on June 21, 2021.  
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on June 30, 2021.
Claims 1-11, 18-20, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or June 21, 2021. 

Claim Rejections - 35 USC § 102
Claim(s) 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer (2003/0051887). 
Cramer discloses an aircraft fire protection system comprising:
a valve 33 configured to harvest inert gas exhausted from an engine;
a conduit (line 20 to line 66) for receiving a flow of inert gas from the valve;
a pump (inherent in “pumped back”; see paragraph 0040) that pressurizes the flow of inert gas;
a heat exchanger 22, 26 in communication with the conduit and the flow of inert gas, wherein the heat exchanger reduces a temperature of the flow of inert gas;
a gas cleaner 51, 52 in communication with the flow of inert gas;
a plurality of flow paths (flow paths from line 66 to fuel tanks 14);
a plurality of pressure sensors (paragraphs 0041, 0042) and a plurality of distribution valves 46, wherein the plurality of distribution valves are configured to prevent the continuous flow of inert gas to a first location 14a when one of the plurality of pressure sensors detects a pressure above a predetermined threshold purge pressure (pressure regulator 46a set pressure) at the first location;
a plurality of temperature sensors (paragraph 0041);
a plurality of distribution valves 46, wherein the plurality of distribution valves are configured to deliver the flow of inert gas to a second location 14b upon detection of a .

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.  
Applicant argues that claim 12 is allowable because claim 12 has been amended to incorporate the features recited in claim 22 which was not rejected under prior art.  The scope of claim 12 has significantly changed which the deletion of the limitations directed to the function of the gas cleaner.  Claim 12 remains anticipated as outlined supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK